DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,703,360 [Fischer].
Regarding Claim 1:
Fischer discloses a liquid sample introduction device configured to send a liquid sample and a nebulizing gas to an ionization probe of an ion source in an ion analysis device and to nebulize the liquid sample from a tip of the ionization probe with the help of the nebulizing gas (Fig. 3; abstract; claim 2), the device comprising:
a) a liquid sample container which is a closed container in which a liquid sample is stored (Fig. 3 (130, 132));
b) a gas supply auxiliary path (Fig. 3 (126, 127)) connected at one end to a middle of a path of the nebulizing gas to the ion source (Fig. 3 (148)) and branched into sub-paths which are connected to the liquid sample container above a liquid level (Fig. 3 below (136 and 142) moves liquid sample through gas pressure per 8:37-50. This indicates that the gas is placed above the liquid level so as to move the liquid via pressure.) and one of a plurality of inlet ports of a channel switching unit (Fig. 3 (112) connects to various channels through ports);
c) the channel switching unit configured to selectively connect one outlet port and one of the plurality of inlet ports to each other (Fig. 3 (114, 116));
d) a common sample supply channel one end of which is connected to the ionization probe and another end is connected to the outlet port of the channel switching unit (Fig. 3 (112) connected to ion source (106));
e) an individual sample supply channel one end of which is connected to the liquid sample container so as to be positioned below a liquid level of the liquid sample and another end is connected to one of the plurality of inlet ports of the channel switching unit (Fig. 3 (140, 146)); and
f) a control unit configured to switch connection of the channel switching unit (10:34-40) such that the outlet port and the inlet port connected to the gas supply auxiliary path are connected to each other at a time of finishing analysis in the ion analysis device (as shown in Fig. 4; as described at 9:1-9).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881